                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION


UNITED STATES OF AMERICA,                           )
                                                    )
                          Plaintiff,                )
                                                    )
       vs.                                          )       No. 19-03060-03-CR-S-SRB
                                                    )
DARYL W. DICKEY,                                    )
                                                    )
                          Defendant.                )


                        ACCEPTANCE OF PLEA OF GUILTY AND
                             ADJUDICATION OF GUILT


       Pursuant to the Report and Recommendation of the United States Magistrate Judge, to

which there has been no timely objection, the plea of guilty of the Defendant to Counts One, Three

and admitted to Forfeiture Allegations Three and Four contained in the Indictment filed on May 8,

2019, is now Accepted and the Defendant is Adjudged Guilty of such offense. Sentencing will be

set by subsequent Order of the Court.




                                                           /s/ Stephen R. Bough
                                                          STEPHEN R. BOUGH
                                                    UNITED STATES DISTRICT JUDGE




Date: June 26, 2020




         Case 6:19-cr-03060-SRB Document 150 Filed 06/26/20 Page 1 of 1
